Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/17/2022 has been entered. Claim 1-3 and 5-26 remain pending in the application.  

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-9, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bornheimer et al. (US 20150132789 A1, hereinafter “Bornheimer”).
Regarding claim 1, Bornheimer teaches an analyzer (abstract; Fig. 4) configured to removably receive a test cartridge (paragraph [0134]), comprising: 
a housing (400) surrounding a test cartridge space (404; Fig. 2b, space of element 209);
a test cartridge (paragraph [0180], “microfluidic cartridge device”) within the test cartridge space (Fig. 3 shows microfluidic cartridge 303), the test cartridge containing a liquid test sample-reagent mixture having an analyte (paragraph [0116] teaches reagents mixed with whole blood), the liquid test sample - reagent mixture having an absorbance curve when exposed to light of multiple wavelengths, the absorbance curve having a first local peak, and a second local peak (paragraph [0116] teaches reagents mixed with whole blood, wherein the whole blood inherently has an absorbance curve and a first and second local peak).
a first light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) supported by the housing (Figs. 2b and 4 teach the first light source is supported by the housing 400, because the light source 207 is within the housing 400) and capable of generating a first beam of light directed through the liquid test sample-reagent mixture (Fig. 2b and paragraph [0049]), the first beam of light having a first wavelength within a first wavelength range corresponding to the first local peak in the absorbance curve for the liquid test sample-reagent mixture (paragraph [0049] teaches light sources with specific wavelengths, which are capable of corresponding to a first local peak in an absorbance curve for a liquid test sample-reagent mixture); 
a second light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) supported by the housing (Figs. 2b and 4 teach the first light source is supported by the housing 400, because the light source 207 is within the housing 400) and capable of generating a second beam of light directed through the liquid test sample-reagent mixture (Fig. 2b and paragraph [0049]), the second beam of light having a second wavelength within a second wavelength range different from the first wavelength range, the second wavelength range corresponding to the second local peak in the absorbance curve for the liquid test sample – reagent mixture, the first wavelength range and the second wavelength range being separate and independent wavelength ranges (paragraph [0049] teaches light sources with specific wavelengths, which are capable of corresponding to a second local peak in an absorbance curve for a liquid test sample-reagent mixture); 
a sample photodetector (212) supported by the housing (Figs. 2b and 4 teach the sample detector 212 is supported by the housing, because the sample detector 212 is within the housing 400) and capable of receiving the first and second beams of light subsequent to the first and second beams of light passing through the liquid test sample-reagent mixture (Fig. 2b); 
a computer system having a non-transitory processor readable memory (paragraphs [0179] and [0204] teach a processor and a computer having a computer readable storage medium) storing a set of computer executable instructions for running on a processor (paragraph [0204] teach algorithms loaded on the computer) that when executed would cause the processor to: 
receive a first signal indicative of radiation captured by the sample photodetector at a first instant of time and a second signal indicative of radiation captured by the sample photodetector at a second instant of time different from the first instant of time (paragraph [0083] teaches multiple wavelength ranges are measured sequentially; paragraph [0180] teaches raw data is received from the processor) and to use the first signal and the second signal to provide a first transmittance value indicative of transmittance of light from the first light source and a second transmittance value indicative of transmittance of light from the second light source (paragraphs [0204]-[0206] teaches detecting transmitted light and inputting transmittance data detected by the detector); and,
determine an amount of the analyte within the liquid test sample-reagent mixture using the first transmittance value and the second transmittance value (paragraphs [0204]-[0206] teaches using detected light to calculate concentration of an analyte).
Note that the functional recitations that describe the first light source, second light source, and sample photodetector, are interpreted as functional limitations of the claimed analyzer and are given patentable weight to the extent which effects the structure of the claimed analyzer. The prior art structure is capable of performing these functional limitations. In the instant case, the prior art teaches a first and second light source capable of producing wavelength ranges that would correspond to a first and second local peak in an absorbance curve for a liquid-test sample-reagent mixture, i.e. any liquid-test sample-reagent mixture can be added at a later time.
Regarding claim 5, Bornheimer teaches the analyzer further comprising a third light source (paragraph [0049], “three or more light sources”) supported by the housing (Figs. 2b and 4 teach the light source is supported by the housing 400 since the light source is within the housing) and capable of generating a third beam of light passing through the liquid test sample-reagent mixture, the third beam of light having a third wavelength range different from the first and second wavelength ranges (paragraph [0049] teaches multiple light sources emitting specific wavelengths).
Regarding claim 7, Bornheimer teaches wherein the first light source and the second light source is a single light source (paragraph [0054], “single broad band light source”) having the ability to generate and output the first beam of light and the second beam of light (the broad band light source is interpreted as capable of generating two beams of light, at separate times, wherein each beam of light comprises ranges of wavelengths; i.e. the broad band light source is capable of generating a light that has both a first and a second wavelength).
Regarding claim 8, Bornheimer further teaches wherein the first light source and the second light source are separate (paragraph [0054], “plurality of light sources”).
Regarding claim 9, Bornheimer further teaches wherein the analyte is hemoglobin (paragraph [0208]).
Regarding claim 26, Bornheimer further teaches wherein the first beam of light is confined to the first wavelength range corresponding to the first local peak in the absorbance curve for the liquid test sample-reagent mixture (paragraph [0049] teaches light sources with specific wavelengths, which are capable of corresponding to the first local peak in an absorbance curve for the liquid test sample-reagent mixture; paragraph [0056] teaches narrow band light source emitting light at a range such as at 504 nm, 506 nm, 514 nm, 532 nm, 543 nm, 548 nm, 550 nm, 561 nm, 568 nm, 579 nm, 580 nm, which would correspond to a first local peak in the absorbance curve for the liquid test sample-reagent mixture).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer as applied to claim 1 above and further in view of Tsukamoto et al. (US 20130171675 A1).
Regarding claim 2, Bornheimer teaches measuring wavelength range of 498 nm – 510 nm (paragraph [0077]) and embodiments of broadband light sources with a range of 400 to 700 nm (paragraph [0131]) and narrow band light sources emitting specific wavelengths such as 504, 506, 532, 543 nm (paragraph [0132]). Bornheimer teaches systems include algorithm for calculating absorbance of hemoglobin in whole blood while accounting for scatter by the whole blood sample (paragraph [0208]) wherein the system includes a computer program with algorithm for choosing a first wavelength and second wavelength to interrogate the sample (paragraph [0208]). Bornheimer teaches a first wavelength being 506 nm, 548 nm, 579 nm, 585, or 586 (paragraph [0208]). Bornheimer fails to explicitly teach wherein the first wavelength range is from 480 nm to 580 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to provide wherein the first wavelength range is from 480 nm to 580 nm. It would have been obvious to choose the wavelength range is from 480 to 580 nm from a finite, number of identified, predictable wavelengths to interrogate a sample as taught by Bornheimer (paragraph [0208]), it would have been obvious to try the specific wavelength range to optimize the analysis of hemoglobin.  
If it is determined that there it is not obvious to modify Bornheimer to arrive at claimed invention as described above, Tsukamoto teaches a device to measure hemoglobin A1c level comprising a light emitting section (abstract). Tsukamoto teaches the light emitting section comprises two or more or three types of light having different wavelengths (paragraph [0026]). Tsukamoto teaches a light emitting element emitting a wavelength of 540 nm and subsequently emitting a wavelength of 630 nm (paragraph [0127]). Tsukamoto teaches that hemoglobin A1c level is measured by detecting a color change at a wavelength caused by hemoglobin and a color change at a different wavelength caused by glycated hemoglobin and calculating the hemoglobin A1c level on the basis of the detection results (paragraph [0023]).
Since Tsukamoto teaches measuring hemoglobin, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Tsukamoto to provide wherein the first wavelength range is from 480 nm to 580 nm. Doing so would utilize known wavelengths ranges of interest for analyzing hemoglobin to successfully measure hemoglobin levels. 
Regarding claim 3, Bornheimer teaches absorbance of the target analyte may be calculated using transmitted light at one or more of 580 nm, 585 nm, 586 nm, and 600 nm to 630, (paragraphs [0047], [0091], and [0092]). Bornheimer teaches a narrowband light source emitting light at 580, 585, or 586 nm (paragraph [0056]). Bornheimer teaches a second wavelength is, in certain instances, 650 nm, 675 nm, 710 nm, 785 nm, 808 nm, 815 nm or 830 nm (paragraph [0208]). Bornheimer fails to explicitly teach wherein the second wavelength range is from 580 nm to 660 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to provide wherein the second wavelength range is from 580 nm to 660 nm. It would have been obvious to choose the second wavelength range is from 580 to 660 nm from a finite, number of identified, predictable wavelengths to interrogate a sample as taught by Bornheimer (paragraph [0208]), it would have been obvious to try the specific wavelength range to optimize the analysis of hemoglobin.  
If it is determined that there it is not obvious to modify Bornheimer to arrive at claimed invention as described above, Tsukamoto teaches a device to measure hemoglobin A1c level comprising a light emitting section (abstract). Tsukamoto teaches the light emitting section comprises two or more or three types of light having different wavelengths (paragraph [0026]). Tsukamoto teaches a light emitting element emitting a wavelength of 540 nm and subsequently emitting a wavelength of 630 nm (paragraph [0127]). Tsukamoto teaches that hemoglobin A1c level is measured by detecting a color change at a wavelength caused by hemoglobin and a color change at a different wavelength caused by glycated hemoglobin and calculating the hemoglobin A1c level on the basis of the detection results (paragraph [0023]).
Since Tsukamoto teaches measuring hemoglobin, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Tsukamoto to provide wherein the second wavelength range is from 580 nm to 660 nm. Doing so would utilize known wavelengths ranges of interest for analyzing hemoglobin to successfully measure hemoglobin levels. 

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer in view of Tsukamoto as applied to claim 3 above and further in view of Tam et al. (US 20070098595 A1).
Regarding claim 6, Bornheimer teaches the analyzer further comprising a third light source (paragraph [0049], “three or more light sources”) supported by the housing (Figs. 2b and 4 teach the light source is supported by the housing 400 since the light source is within the housing) and capable of generating a third beam of light passing through the liquid test sample-reagent mixture, the third beam of light having a third wavelength range different from the first and second wavelength ranges (paragraph [0049] teaches multiple light sources emitting specific wavelengths). Bornheimer teaches measured wavelength ranges of 650 nm to 750 nm and 750 nm to 850 nm, or 710 nm (paragraphs [0080]-[0082]). Bornheimer fails to explicitly teach wherein the third wavelength range is from 700 nm to 780 nm.
Tam teaches a system and method for measuring hemoglobin in whole blood (abstract). Tam teaches optimal wavelengths are about 500, 536, 554, 566, 616, and 722 nm for measurement of turbidity, using a typical LED with a 40 nm bandwidth (paragraph [0041]). Tam teaches an embodiment that utilizes light sources with bandwidths in the range of 7-100 nm (paragraph [0011]). Tam teaches turbidity can take place at any wavelength of the visible to near infrared range, wherein it is advisable to work in the near infrared wavelength ranges in order to eliminate the sensitivity to hemoglobin type (paragraph [0060]). Tam teaches that measurement of turbidity may be used for the adjustment for the presence of the RBC's and may also be used to provide information of the hematocrit, which is an important parameter to monitor (paragraph [0060]). Tam teaches that those well acquainted in the art understand that turbidity and hematocrit are related in the field of blood chemistry and that total hemoglobin is also related to hematocrit (paragraph [0061]). Tam teaches that when using whole blood, an additional wavelength is needed for adjustment of turbidity resulting from the presence of intact red blood cells in the non-hemolyzed blood sample (paragraph [0008]), wherein adjusting for turbidity provides a good estimation for calculating concentration of hemoglobin derivatives (paragraph [0104]).
Since Tam teaches measuring hemoglobin in blood, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer in view of Tsukamoto to incorporate the teachings of Tam to provide wherein the third wavelength range is from 700 nm to 780 nm. Doing so would improve analysis of blood by measuring  for turbidity, which is an important parameter to monitor, as taught by Tam. 
Furthermore, while Tam teaches a range of around 700-740 nm (paragraph [0041] teaches an optimal wavelength 722 nm measured at a 40 nm bandwidth, i.e. about 700-740 nm range), it would have been obvious to one of ordinary skill in the art to modify Bornheimer in view of Tsukamoto with Tam to provide wherein the third wavelength range is from 700 nm to 780 nm. Doing so would expand the bandwidth range to capture more data for turbidity in the near infrared wavelength to eliminate the sensitivity to hemoglobin type, as taught by Tam, thus improving analysis of blood by measuring for turbidity, which is an important parameter to monitor, as taught by Tam.
Regarding claim 22, while Bornheimer teaches that concentration is based on absorbance determined from the transmitted light and that “the concentration of the analyte can be calculated using the absorbance at any desired wavelength…such as at three or more wavelengths” (paragraph [0098]), modified Bornheimer fails to explicitly teach wherein the set of computer executable instructions when executed cause the processor to provide a third transmittance value indicative of transmittance of light from the third light source and determine the amount of the analyte within the liquid test sample-reagent mixture using the first transmittance value, the second transmittance value, and the third transmittance value. 
Tam teaches that when using whole blood, an additional wavelength is needed for adjustment of turbidity resulting from the presence of intact red blood cells in the non-hemolyzed blood sample (paragraph [0008]), wherein adjusting for turbidity provides a good estimation for calculating concentration of hemoglobin derivatives (paragraph [0104]). Tam teaches that it is important to make an adjustment in absorbance measurements, as it is the light transmission that is measured, while the absorbance is indirectly measured with the assumption that all light that is not transmitted is absorbed from the sample (paragraph [0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Bornheimer to provide wherein the set of computer executable instructions when executed cause the processor to provide a third transmittance value indicative of transmittance of light from the third light source and determine the amount of the analyte within the liquid test sample-reagent mixture using the first transmittance value, the second transmittance value, and the third transmittance value. Doing so would allow for an improved calculation of an amount of analyte by adjusting for turbidity as taught by Tam. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer in view of Tsukamoto and Tam as applied to claim 22 above.
Regarding claim 23, while Bornheimer teaches the analyte can be a diagnostic analyte that is used to diagnose a disease or condition (paragraphs [0231]-[0234]), modified Bornheimer fails to teach wherein the analyte is hemoglobin A1c.
Tsukamoto teaches a device to measure hemoglobin A1c level comprising a light emitting section (abstract). Tsukamoto teaches the light emitting section comprises two or more or three types of light having different wavelengths (paragraph [0026]). Tsukamoto teaches that hemoglobin A1c level is measured by detecting a color change at a wavelength caused by hemoglobin and a color change at a different wavelength caused by glycated hemoglobin and calculating the hemoglobin A1c level on the basis of the detection results (paragraph [0023]). Tsukamoto teaches that hemoglobin A1c is an index used for diagnosis and therefore is preferably checked for accurate diagnosis and treatment (paragraph [0004]).
Since Tsukamoto teaches analyzing blood analytes, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Bornheimer to further incorporate the teachings of Tsukamoto to provide wherein the analyte is hemoglobin A1c improve analysis of a sample (e.g. for accurate diagnosis and treatment as taught by Tsukamoto). 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer as applied to claim 1 above, and further in view of Yonehara (US 20030162242 A1).
Regarding claim 24, Bornheimer teaches wherein the analyte is a first analyte (paragraph [0116] teaches “hemoglobin”), the liquid-test sample-reagent mixture is a first liquid test sample reagent mixture (paragraph [0116], “reagent-mixed whole blood sample”). Bornheimer fails to teach wherein the set of computer executable instructions when executed cause the processor to: determine, during a first time period, the amount of the first analyte within the first liquid test sample-reagent mixture; and, determine, during a second time period different from the first time period, an amount of a second analyte within a second liquid test sample-reagent mixture on the test cartridge.
Yonehara teaches a method of determining glycated hemoglobin by which a ratio of the glycated hemoglobin in a blood sample can be determined accurately and easily (abstract).  Yonehara teaches determining, during a first time period, the amount of the first analyte within the liquid test sample-reagent mixture (paragraphs [0099]-[0100] teach determining hemoglobin concentrations according to a cyanmethemoglobin method using Hemoglobin Test Wako, i.e. reagent); and, determining, during a second time period different from the first time period, an amount of a second analyte within a second liquid test sample-reagent mixture (paragraphs [0097]-[0098] teach determining glycated hemoglobin concentration with protease solutions and a potassium phosphate buffer). Yonehara teaches determining percent concentrations of HbA1c by dividing the amounts of glycated hemoglobin by the hemoglobin concentrations (paragraphs [0102]-[0103]). Yonehara teaches that glycated hemoglobin in blood has served as an important index for diagnosis, treatment, etc., of diabetes because it reflects previous blood glucose levels in vivo (paragraph [0002]).
Since Yonehara teaches analyzing blood, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Yonehara to provide wherein the set of computer executable instructions when executed cause the processor to: determine, during a first time period, the amount of the first analyte within the first liquid test sample-reagent mixture; and, determine, during a second time period different from the first time period, an amount of a second analyte within a second liquid test sample-reagent mixture on the test cartridge. Doing so would utilize known methods of determining concentrations of hemoglobin A1c, as taught by Yonehara, which would have a reasonable expectation of successfully analyzing hemoglobin A1c as an important index for diagnosis or treatment of diabetes.
Regarding claim 25, Bornheimer in view of Yonehara teaches all of the elements of the current invention as stated above. Bornheimer in view of Yonehara teach wherein the first analyte is hemoglobin (Yonehara, paragraphs [0099]-[0100]) and the second analyte is hemoglobin A1c (Yonehara, paragraphs [0097]-[0098], “glycated hemoglobin”). Bornheimer in view of Yonehara fail to explicitly teach wherein the set of computer executable instructions when executed cause the processor to determine percent concentration of hemoglobin A1c in blood using the amount of the analyte within the liquid test sample-reagent mixture and the amount of the second analyte within the second liquid test sample-reagent mixture.
Yonehara teaches determining percent concentration of hemoglobin A1c in blood using the amount of the analyte within the liquid test sample-reagent mixture and the amount of the second analyte within the second liquid test sample-reagent mixture (paragraphs [0102]-[0103] teaches determining percent concentrations of HbA1c by dividing the amounts of glycated hemoglobin by the hemoglobin concentrations). Yonehara teaches that glycated hemoglobin in blood has served as an important index for diagnosis, treatment, etc., of diabetes because it reflects previous blood glucose levels in vivo (paragraph [0002]).
Since Yonehara teaches analyzing blood, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Yonehara to provide wherein the set of computer executable instructions when executed cause the processor to determine percent concentration of hemoglobin A1c in blood using the amount of the analyte within the liquid test sample-reagent mixture and the amount of the second analyte within the second liquid test sample-reagent mixture. Doing so would utilize known methods of determining percent concentrations of hemoglobin A1c, as taught by Yonehara, which would have a reasonable expectation of successfully analyzing hemoglobin A1c as an important index for diagnosis or treatment of diabetes.


Response to Arguments
In response to applicant’s remarks that “the Office Action does not specifically reject claims 2-3, 6, and 22” regarding the rejection under 35. U.S.C. 102(a)(1), the examiner agrees and notes that the summary statement (see page 2 of Non-Final Rejection filed 03/21/2022) had a typographical mistake. The instant Final Rejection recites claims 1, 5, 7-9, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bornheimer et al. (US 20150132789 A1, hereinafter “Bornheimer”).
Applicant's arguments filed 06/17/2022, regarding the rejections under 35. U.S.C. 102(a)(1) and 35 U.S.C. 103, have been fully considered but they are not persuasive. 
In response to applicant's argument that “Bornheimer fails to determine an amount of analyte using the first transmittance value and the second transmittance value as recited in the claims” (see page 10 of Remarks), the examiner respectfully disagrees. 
Bornheimer teaches a non-transitory processor readable memory storing a set of computer executable instructions (paragraphs [0179], [0204]) that when executed would cause the processor to: determine an amount of the analyte within the liquid test sample-reagent mixture using the first transmittance value and the second transmittance value (paragraphs [0204]-[0206] teaches using detected light to calculate concentration of an analyte; paragraph [0206] teaches the computer program includes an “algorithm for calculating concentration of the analyte based on calculated absorbance at one or more wavelengths”). Bornheimer teaches “calculating concentration based on absorbance determined from the transmitted light” (paragraph [0098]). Bornheimer teaches “light transmitted though the sample chamber is collected … and autofocused onto a diffraction grating to spatially separate the transmitted light on the surface of a CCD detector. The absorbance at two wavelengths, 548 nm and 675 nm are determined and the total hemoglobin absorbance accounting for scatter is calculated to assay for hemoglobin” (paragraph [0117]). Since Bornheimer teaches the use of a first and second light source of different wavelengths (paragraph [0049]) and that “the concentration of hemoglobin in whole blood may be calculated by measuring transmitted light at a first and a second wavelength” (paragraph [0093]), Bornheimer uses the first transmittance value and the second transmittance value to determine an amount of analyte within the liquid-test sample-reagent mixture.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “select values that correspond to ranges of peak absorption, and then further use these specific values in the determination of the amount of the analytes”, see page 12 of Remarks; “specifically select values within the peak ranges of absorption, and then use these values…”, see page 12 of Remarks; “identifies peaks in the absorbance curve for  hemoglobin-reagent mixture, selects wavelengths within these peaks”, see page 14 of Remarks) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Note that Bornheimer teaches a first and second light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) capable of producing wavelength ranges that would correspond to a first and second local peak in an absorbance curve for a liquid-test sample-reagent mixture.  Applicant has not specified any particular liquid test sample-reagent mixture in claim 1.  Given that any solution meets this limitation, as Bornheimer teaches multiple light sources emitting light within different ranges, it follows that these wavelength ranges would correspond to local peaks in those solutions’ absorbance ranges.
In response to applicant's argument that “there is no sufficient specificity that Bornheimer is explicitly or inherently providing a light source configured to provide a beam of light having a wavelength range that corresponds to a peak in an absorbance curve for a liquid test sample-reagent mixture” (see page 13 of Remarks), the examiner respectfully disagrees and notes that claim 1 does not claim specific ranges or liquid test sample-reagent mixture. Since Bornheimer teaches light sources that are capable of generating beams of light with different wavelengths, wherein the wavelengths is capable of corresponding to a peak in an absorbance curve for a liquid test sample-reagent mixture (paragraph [0049]), Bornheimer teaches the limitations of claim 1. (See MPEP 2114). Applicant has not specified any particular liquid test sample-reagent mixture in claim 1.  Given that any solution meets this limitation, as Bornheimer teaches multiple light sources emitting light within different ranges, it follows that these wavelength ranges would correspond to local peaks in those solutions’ absorbance ranges.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see pages 15-16 regarding claim 2), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bornheimer teaches measuring wavelength range of 498 nm – 510 nm (paragraph [0077]) and embodiments of broadband light sources with a range of 400 to 700 nm (paragraph [0131]) and narrow band light sources emitting specific wavelengths such as 504, 506, 532, 543 nm (paragraph [0132]). Bornheimer teaches systems include algorithm for calculating absorbance of hemoglobin in whole blood while accounting for scatter by the whole blood sample (paragraph [0208]) wherein the system includes a computer program with algorithm for choosing a first wavelength and second wavelength to interrogate the sample (paragraph [0208]). Bornheimer teaches a first wavelength being 506 nm, 548 nm, 579 nm, 585, or 586 (paragraph [0208]). Bornheimer fails to explicitly teach wherein the first wavelength range is from 480 nm to 580 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to provide wherein the first wavelength range is from 480 nm to 580 nm. It would have been obvious to choose the wavelength range is from 480 to 580 nm from a finite, number of identified, predictable wavelengths to interrogate a sample as taught by Bornheimer (paragraph [0208]), it would have been obvious to try the specific wavelength range to optimize the analysis of hemoglobin. Thus, the modified Bornheimer would comprise a first light source capable of having a first wavelength within the claimed first wavelength range.
Note that in response to applicant’s argument related to claim 2 regarding specifically selecting values within the peak ranges of absorption and then use these values, the limitations of selecting values within the peak ranges of absorption are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Note that Bornheimer teaches a first and second light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) capable of producing wavelength ranges that would correspond to a first and second local peak in an absorbance curve for a liquid-test sample-reagent mixture.  Applicant has not specified any particular liquid test sample-reagent mixture in claim 1.  Given that any solution meets this limitation, as Bornheimer teaches multiple light sources emitting light within different ranges, it follows that these wavelength ranges would correspond to local peaks in those solutions’ absorbance ranges.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see pages 16 regarding claim 2), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tsukamoto teaches a device to measure hemoglobin A1c level comprising a light emitting section (abstract). Tsukamoto teaches the light emitting section comprises two or more or three types of light having different wavelengths (paragraph [0026]). Tsukamoto teaches a light emitting element emitting a wavelength of 540 nm and subsequently emitting a wavelength of 630 nm (paragraph [0127]). Tsukamoto teaches that hemoglobin A1c level is measured by detecting a color change at a wavelength caused by hemoglobin and a color change at a different wavelength caused by glycated hemoglobin and calculating the hemoglobin A1c level on the basis of the detection results (paragraph [0023]).
Since Tsukamoto teaches measuring hemoglobin, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Tsukamoto to provide wherein the first wavelength range is from 480 nm to 580 nm. Doing so would utilize known wavelengths ranges of interest for analyzing hemoglobin to successfully measure hemoglobin levels. Thus, the modified Bornheimer would comprise a first light source capable of having a first wavelength within the claimed first wavelength range.
In response to applicant’s argument that “to combine Bornheimer with Tsukamoto would change the principle of operation of Bornheimer” (see pages 16-17 of Remarks regarding claim 2), the examiner respectfully disagrees. The modification of Bornheimer with Tsukamoto is not being used to incorporate the redox reaction of Tsukamoto, but rather the modification provides wherein the first wavelength range is from 480 nm to 580 nm. Further, the modification of Bornheimer’s light source to be capable of having a first wavelength within the claimed first wavelength range would not change the principle of operation of Bornheimer, since Bornheimer does teach operating at a variety of wavelengths within the claimed wavelength range (paragraph [0208]).
In response to applicant's arguments (see page 17 of Remarks regarding claim 3) against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With similar arguments to claim 2, claim 3 would be obvious in view of the prior art (see above response to arguments of claim 2 and rejection of claim 3).
In response to applicant’s argument that “to combine Bornheimer with Yonehara would change the principle of operation of Bornheimer” (see page 19 of Remarks regarding claims 24-25), the examiner respectfully disagrees. The modification of Bornheimer with Yonehara is not being used to incorporate the redox reaction of Yonehara, but rather the modification provides the set of computer executable instructions when executed cause the processor to: determine, during a first time period, the amount of the first analyte within the first liquid test sample-reagent mixture; and, determine, during a second time period different from the first time period, an amount of a second analyte within a second liquid test sample-reagent mixture on the test cartridge. Thus, doing so would utilize known methods of determining concentrations of hemoglobin A1c, as taught by Yonehara, which would have a reasonable expectation of successfully analyzing hemoglobin A1c as an important index for diagnosis or treatment of diabetes (see above rejection of claim 24). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798